McClellan, J.,
concurs in the opinion, except as to counts B and L. He thinks said counts bad, and that the case should be affirmed.
*364GARDNER, J.
—(concurring in result). — I concur in that part of opinion holding counts B and L not subject to demurrer, and therefore concur in reversal of the cause. I do not agree, however, to construction given these counts in opinion, to the effect that the building of the dam can be said to be the proximate cause of the injuries alleged, but think the counts show that the proximate cause was the backing of the water upon accumulated debris and vegetable matter, the backing of the water on the land in its then condition, which was alleged to be negligently done. So construing these counts, I, therefore, cannot concur also in that part of the opinion holding pleas 8 and 9 complete answers to the cause of action set forth in said counts B and L.
McCLELLAN, J.
— In my opinion counts B and L proceeded on the theory that the defendant negligently exercised its lawful right in doing the things described therein; and that these counts did not undertake to state a cause of action as for a nuisance, as was the case of Hosmer v. Republic I. & S. Co., 179 Ala. 415, 60 South. 801, 43 L. R. A. (N. S.) 871, and Ogletree v. McQuaggs, 67 Ala. 580, 42 Am. Rep. 112. The purpose in these counts being to state a case of negligence with respect to the exercise of a lawful right, the sufficiency of these counts as against demurrer were and are due to be determined with respect to their sufficiency to state a cause of action in such circumstances, rather than by tests which would be serviceable in determining the sufficiency of counts purporting to state a cause of action because of damnifying consequences resulting from a nuisance. — 29 Cyc. p. 1155; Town of Vernon v. Wedgeworth, 148 Ala. 490, 42 South. 749. The trial court was, in my opinion, correctly advised when it sustained the demurrers to these counts, particularly grounds 114, 123, 124, and 127.
In other respects I concur in the foregoing* opinion. But my conclusion would lead to an affirmance of the judgment.